Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed August 15, 2022. 

Amendments
           Applicant's amendments, filed August 15, 2022, is acknowledged. Applicant has cancelled Claims 1-57, 62, 67, and 69-70, and amended Claims 63, 75, and 80.
	Claims 58-61, 63-66, 68, and 71-81 are pending.

Election/Restrictions
	Applicant has elected the following species, wherein:
i) the alternative eukaryotic target cell is a muscle stem cell, as recited in Claims 60-61 and 65-66; and 
ii) the alternative delivery vehicle is an adeno-associated virus, as recited in Claims 71 and 76.

	In light of the cited prior art below, the Examiner withdraws the species election between the skeletal muscle cell and the skeletal muscle stem cell. 
Claims 58-61, 63-66, 68, and 71-81 are pending.
	Claim 76 is pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 58-61, 63-66, 68, 71-75, and 77-81 are under consideration. 

Priority
This application is a continuation of application 15/531,751 filed on May 31, 2017, now abandoned, which is a 371 of PCT/US15/63181 filed December 1, 2015. Applicant’s claim for the benefit of a prior-filed application provisional application 62/085,785 filed on December 1, 2014 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/085,785 filed on December 1, 2014, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
With respect to Claims 75 and 80, provisional application 62/085,785 is silent to the scaffold nucleotide sequence of: 
GUUUAAGUACUCUGUGCUGGAAACAGCACAGAAUCUACUUAAACAAGGCAAAAU
GCCGUGUUUAUCUCGUCAACUUGUUGGCGAGA

	Support for the guide RNA scaffold nucleotide sequence may be found in Figure 18A of PCT/US15/63181 filed December 1, 2015. 
Accordingly, the effective priority date of the scaffold nucleotide sequence recited in Claims 75 and 80 is granted as December 1, 2015. 


If applicant believes the earlier applications provide support for this disclosure, applicant should point out such support with particularity by page and line number in the reply to this Action.

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on March 30, 2020 that has been considered. 
The information disclosure statement filed March 30, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
NPL citation(s) 2 has been lined through for being defective for one or more of these requirements. See NPL citation 1, for example.
The signed and initialed PTO Forms 1449 are mailed with this action. 

Allowable Subject Matter
1. 	Claims 75 and 80 recite allowable subject matter. The claims are directed to a guide RNA comprising the scaffold nucleotide sequence of: 
GUUUAAGUACUCUGUGCUGGAAACAGCACAGAAUCUACUUAAACAAGGCAAAAUGCCG
UGUUUAUCUCGUCAACUUGUUGGCGAGA

Figure 18A discloses this to be an optimized SaCas9 gRNA scaffold, which appears to be free of the prior art.

Joung et al (U.S. 2016/0312198; priority to 62/127,634 filed on March 3, 2015) is considered closest prior art for having disclosed a SaCas9 gRNA scaffold (SEQ ID NO:28, lower line) comprising a nucleotide sequence 88% identical (10 nucleotide difference) to the instantly recited SaCas9 gRNA scaffold (upper line), as shown below:
GUUUUAAGUACUCUGUGCUGGAAACAGCACAGAAUCUACUUAAACAAGGCAAAAUGCCG
| ::: ||:||:|:|:  :|  || |  ||||||:|:||: |||||||||||||:||||
GGTTTTAGTACTCTGTAATG--AAAATTACAGAATCTACTAAAACAAGGCAAAATGCCG

UGUUUAUCUCGUCAACUUGUUGGCGAGA
:|:::|:|:||:||||::|::|||||||
TGTTTATCTCGTCAACTTGTTGGCGAGA

Claim Objections
2. 	The prior objection to Claim 63 is withdrawn in light of Applicant’s amendment to the claim, which the Examiner finds persuasive. 

Sequence compliance
3. 	The prior objection to Claims 75 and 80 is withdrawn in light of Applicant’s amendment to the claims to recite SEQ ID NO:12, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4. 	Claims 75 and 80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claims 75 and 80 recite the broad recitation “SEQ ID NO:12”, and the claim also recites a nucleotide sequence which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The guide RNA scaffold of SEQ ID NO:12 is 114 nucleotides in length; whereas, the specific nucleotide sequence in the claims lacks a plurality of 5’ and 3’ nucleotides of SEQ ID NO:12. It is unclear if the parenthetical expression “(SEQ ID NO:12)” is merely exemplary or a required part of the claim limitation.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5. 	Claims 58-59, 61, 63-64, 66, 68, 71-74, 77-79, and 81 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jantz et al (WO 15/138739; priority to March 12, 2014; of record in IDS) in view of Aartsma-Rus et al (Theoretic Applicability of Antisense-Mediated Exon Skipping for Duchenne Muscular Dystrophy Mutations, Human Mutation 30: 293-299, 2009), Dunckley et al (Modification of splicing in the dystrophin gene in cultured Mdx muscle cells by antisense oligoribonucleotides, Human Molecular Genetics 7(7): 1083-1090, 1998), Wilton et al (Specific removal of the nonsense mutation from the mdx dystrophin mRNA using antisense oligonucleotides, Neuromuscular Disorders 9: 330-338, 1999), and Sakuma et al (Scientific Reports 4: Article 5400, doi.org/10.1038/srep05400; 6 pages, available online June 23, 2014).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 63, Jantz et al disclosed a method of removing one or more mutations in a target dystrophin gene by removing one or more exons having said one or more mutations via the use of the CRISPR/Cas9 system, wherein the two or more guide RNAs are complementary to target genomic DNA sequences flanking a target excision sequence including one or more exons, thereby producing a truncated biologically functional dystrophin protein (Figure 2A, 2B), wherein the one or more exons to be deleted are in the exon 45-55 region, to wit, exons 45, 46, 50, 51, 52, and 53 (Table 1). 
With respect to Claims 58 and 68, Jantz et al disclosed the vectors encoding the therapeutic CRISPR/Cas system are plasmids packaged by an adeno-associated helper virus, and administered to a mammalian subject, to wit, a mouse (Example 3), e.g. intramuscular injection [0064], and thus it is axiomatic that the target eukaryotic cell is within the mammal.

Jantz et al disclosed that the major limitations with using antisense oligonucleotides to induce exon-skipping are: (1) the exon-skipping process is inefficient, resulting in relatively low levels of functional dystrophin expression; and (2) the exon-skipping oligonucleotide has a relatively short half-life so the affect is transient, necessitating repeated and life-long dosing. While Exon Skipping approaches using antisense oligonucleotides have shown some promise in clinical trials, the improvements in disease progression have been minimal and variable [0008]. However, the CRISPR/Cas9 system improves upon the antisense oligonucleotide-mediated exon-skipping approaches by correcting gene expression at the level of genomic DNA rather than pre-mRNA. By targeting a pair of such endonucleases to sites in the intronic regions flanking an exon, it is possible to permanently remove the intervening fragment containing the exon from the genome. The resulting cell, and its progeny, will express the altered, truncated dystrophin polypeptide [0009]. 

Jantz et al do not disclose inducing exon skipping of exon 23. 
However, prior to the effective filing date of the instant application, Aartsma-Rus et al is considered relevant prior art for having taught an overview of the applicability of exon skipping for DMD mutations, whereby exons 23, 45, 46, 50, 51, 52, and 53 were all previously known exons suitable for therapeutic exon skipping (Table 1). 
Dunckley et al is considered relevant prior art for having taught methods of producing an altered an altered dystrophin gene product in a eukaryotic cell, thereby removing one or more mutations from a target dystrophin gene, the methods comprising the step of providing to the cell antisense oligoribonucleotides directed to intron 22 or the 5’ or 3’ exon 23 splice sites (Figure 1), thereby producing mRNA skipping exon 23 to produce a truncated dystrophin polypeptide (Figures 3 and 5).
Similarly, Wilton et al is considered relevant prior art for having taught methods of producing an altered an altered dystrophin gene product in a eukaryotic cell, thereby removing one or more mutations from a target dystrophin gene, the methods comprising the step of providing to the cell antisense oligoribonucleotides directed to 5’ and 3’ splice sites of introns 22 and 23 (pg 332, col. 2, Section 3.1), thereby producing mRNA skipping exon 23 to produce a truncated dystrophin polypeptide, whereby exon 22 is fused directly to exon 24 (Figures 2 and 3b).

	Jantz et al disclosed wherein one gene encoding the Cas9 protein and one gene encoding each of the two guide RNAs are introduced into the cell [0043]. While Jantz et al disclosed an embodiment whereby a first and second nuclease to delete a target exon are encoded in the same expression vector (Figure 7), Jantz et al do not disclose ipsis verbis wherein the expression vector encodes the Cas9 and two guide RNAs. 
However, prior to the effective filing date of the instant application, Sakuma et al is considered relevant prior art for having taught a CRISPR/Cas9 gene editing system comprising a single expression vector encoding two or more guide RNAs (e.g. Figure 1, “2-7 gRNA expression cassettes”; Figure 3, “6 gRNA expression cassettes”).

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, genetics, and gene editing technologies. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first dystrophin target exon to be deleted, e.g. exons 45, 46, 50, 51, 52, and 53, as disclosed by Jantz et al and/or Aartsma-Rus et al, with a second dystrophin target exon to be deleted, i.e. exon 23, as taught by Aartsma-Rus et al, Dunckley et al, and Wilton et al, in a method of removing one or more mutations in a target dystrophin gene by removing one or more exons having said one or more mutations via the use of the CRISPR/Cas9 system, wherein the two or more guide RNAs are complementary to target genomic DNA sequences flanking a target excision sequence including one or more exons, thereby producing a truncated biologically functional dystrophin protein with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first dystrophin target exon to be deleted, e.g. exons 45, 46, 50, 51, 52, and 53, with a second dystrophin target exon to be deleted, i.e. exon 23, in a method of removing one or more mutations in a target dystrophin gene by removing one or more exons having said one or more mutations via the use of the CRISPR/Cas9 system because those of ordinary skill in the art previously recognized the dystrophin exons that naturally comprise deleterious mutations, including exon 23 (Aartsma-Rus et al, Dunckley et al, Wilton et al), whereby deletion of exon 23 in a method of removing one or more mutations in a target dystrophin gene by removing one or more exons having said one or more mutations, thereby producing a truncated biologically functional dystrophin protein had been successfully reduced to practice (Dunckley et al, Wilton et al). Jantz et al disclosed that the major limitations with using antisense oligonucleotides to induce exon-skipping are: (1) the exon-skipping process is inefficient, resulting in relatively low levels of functional dystrophin expression; and (2) the exon-skipping oligonucleotide has a relatively short half-life so the affect is transient, necessitating repeated and life-long dosing. While Exon Skipping approaches using antisense oligonucleotides have shown some promise in clinical trials, the improvements in disease progression have been minimal and variable [0008]. However, the CRISPR/Cas9 system improves upon the antisense oligonucleotide-mediated exon-skipping approaches by correcting gene expression at the level of genomic DNA rather than pre-mRNA. By targeting a pair of such endonucleases to sites in the intronic regions flanking an exon, it is possible to permanently remove the intervening fragment containing the exon from the genome. The resulting cell, and its progeny, will express the altered, truncated dystrophin polypeptide [0009]. 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to provide the Cas9 and at least two guide RNAs to the host cell via an expression vector encoding said Cas9 and at least two guide RNAs with a reasonable expectation of success because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” Sakuma et al successfully demonstrated the ability of the ordinary artisan to express a CRISPR/Cas9 gene editing system in the artisan’s target host cell via a single expression vector encoding Cas9 and two or more guide RNAs (e.g. Figure 1, “2-7 gRNA expression cassettes”; Figure 3, “6 gRNA expression cassettes”).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 59, 61, 64, and 66, Jantz et al disclosed wherein the eukaryotic cell is a skeletal muscle cell [0046], e.g. the art-recognized C2C12 cells that form skeletal muscle [0062], as well as hindlimb skeletal muscles [0064]. 
With respect to Claims 71-72, Jantz et al disclosed wherein the CRISPR/Cas system is encoded by a vector, more specifically an adeno-associated virus ([0047], claim 13).
With respect to Claims 73-74 and 78-79, Jantz et al disclosed wherein the two or more guide RNAs are complementary to target genomic DNA sequences flanking a target excision sequence including one or more exons, thereby producing a truncated dystrophin protein (Figure 2A, 2B). 
Wilton et al taught antisense oligoribonucleotides directed to 5’ and 3’ splice sites of introns 22 and 23 (pg 332, col. 2, Section 3.1), thereby producing mRNA skipping exon 23 to produce a truncated dystrophin polypeptide, whereby exon 22 is fused directly to exon 24 (Figures 2 and 3b).
With respect to Claims 77 and 81, Wilton et al taught antisense oligoribonucleotides directed to 5’ and 3’ splice sites of introns 22 and 23 (pg 332, col. 2, Section 3.1), thereby producing mRNA skipping exon 23 to produce a truncated dystrophin polypeptide, whereby exon 22 is fused directly to exon 24 (Figures 2 and 3b).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

6. 	Claims 60-61, 65-66, and 71-72 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jantz et al (WO 15/138739; priority to March 12, 2014; of record in IDS or parent application 15/531751) in view of Aartsma-Rus et al (Theoretic Applicability of Antisense-Mediated Exon Skipping for Duchenne Muscular Dystrophy Mutations, Human Mutation 30: 293-299, 2009), Dunckley et al (Modification of splicing in the dystrophin gene in cultured Mdx muscle cells by antisense oligoribonucleotides, Human Molecular Genetics 7(7): 1083-1090, 1998), Wilton et al (Specific removal of the nonsense mutation from the mdx dystrophin mRNA using antisense oligonucleotides, Neuromuscular Disorders 9: 330-338, 1999), and Sakuma et al (Scientific Reports 4: Article 5400, doi.org/10.1038/srep05400; 6 pages, available online June 23, 2014), as applied to Claims 58-59, 61, 63-64, 66, 68, 71-74, 77-79, and 81 above, and in further view of Beausejour et al (U.S. 2014/0140969; published May 22, 2014; filed November 20, 2013; priority to November 20, 2012) and Martz (A CRISPR possibility for DMD, Science-Business eXchange 7: article 1115, 2 pages, doi.org/10.1038/scibx.2014.1115, available online October 2, 2014). 
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Jantz et al disclosed wherein the eukaryotic cell is a skeletal muscle cell [0046]. 
Neither Jantz et al, Aartsma-Rus et al, Dunckley et al, Wilton et al, nor Sakuma et al teach/disclose wherein the cell is a muscle stem cell. 
However, prior to the effective filing date of the instant application, and with respect to Claims 60-61 and 65-66, Beausejour et al is considered relevant prior art for having disclosed methods of editing genes involved in muscular dystrophies (Abstract), the method comprising the use of the CRISPR/Cas9 system for the treatment or prevention of a muscular dystrophy [0009], whereby the target cell to be edited may be a muscle stem cell, e.g. satellite cell or muscle-derived stem cells, as the muscle stem cells are mainly responsible for muscle growth and regeneration, and display the characteristics of long-term proliferation, high self-renewal, and a superior capacity to regenerate skeletal muscle [0131]. 
Similarly, Martz reviewed CRISPR possibilities for the treatment of DMD, whereby CRISPR-mediated dystrophin gene correction had occurred in satellite cells, an art-recognized muscle stem cell, thereby giving rise to new cells capable of dystrophin production (pg 1, col. 2). Martz taught that germline modification is not available for the treatment of humans; however, only a fraction of satellite cells needed gene correction to rescue the mutant phenotype, and this might open the door for appropriate delivery methods in humans (pg 2, col. 1). “One simpler treatment option that could still have great value in DMD would be to look at localized delivery of modified satellite cells, or AAV to selected muscles, to help prevent their degeneration” (pg 2, col. 1).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first muscle cell, as taught/disclosed by Jantz et al, Dunckley et al, and/or Wilton et al, with a second muscle cell, more specifically a muscle stem cell, as taught/disclosed by Beausejour et al and Martz, in a method of removing one or more mutations in a target dystrophin gene by removing one or more exons having said one or more mutations via the use of the CRISPR/Cas9 system, thereby producing a truncated biologically functional dystrophin protein with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first muscle cell with a second muscle cell, more specifically a muscle stem cell, in a method of removing one or more mutations in a target dystrophin gene by removing one or more exons having said one or more mutations via the use of the CRISPR/Cas9 system, thereby producing a truncated biologically functional dystrophin protein because those of ordinary skill in the art previously recognized the scientific and technical concepts that: 
i) the CRISPR/Cas9 system for the treatment or prevention of a muscular dystrophy may be practiced in a muscle stem cell, e.g. satellite cell or muscle-derived stem cells, as the muscle stem cells are mainly responsible for muscle growth and regeneration, and display the characteristics of long-term proliferation, high self-renewal, and a superior capacity to regenerate skeletal muscle (Beausejour et al); and 
ii) CRISPR-mediated dystrophin gene correction in satellite cells, an art-recognized muscle stem cell, give rise to new cells capable of dystrophin production, and that germline modification is not available for the treatment of humans; however, only a fraction of satellite cells needed gene correction to rescue the mutant phenotype, and this might open the door for appropriate (“simpler treatment option”) delivery methods in humans (Martz).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 59, 61, 64, and 66, Jantz et al disclosed wherein the eukaryotic cell is a skeletal muscle cell [0046], e.g. the art-recognized C2C12 cells that form skeletal muscle [0062], as well as hindlimb skeletal muscles [0064]. 
With respect to Claims 71-72, Jantz et al disclosed wherein the CRISPR/Cas system is encoded by a vector, more specifically an adeno-associated virus ([0047], claim 13).
Beausejoure et al disclosed wherein the CRISPR system may be introduced into the host cell via a vector, e.g. an adeno-associated virus [0080, 120, 123].
Martz taught “One simpler treatment option that could still have great value in DMD would be to look at localized delivery of modified satellite cells, or AAV to selected muscles, to help prevent their degeneration” (pg 2, col. 1).
With respect to Claims 73-74 and 78-79, Jantz et al disclosed wherein the two or more guide RNAs are complementary to target genomic DNA sequences flanking a target excision sequence including one or more exons, thereby producing a truncated dystrophin protein (Figure 2A, 2B). 
Wilton et al taught antisense oligoribonucleotides directed to 5’ and 3’ splice sites of introns 22 and 23 (pg 332, col. 2, Section 3.1), thereby producing mRNA skipping exon 23 to produce a truncated dystrophin polypeptide, whereby exon 22 is fused directly to exon 24 (Figures 2 and 3b).
With respect to Claims 77 and 81, Wilton et al taught antisense oligoribonucleotides directed to 5’ and 3’ splice sites of introns 22 and 23 (pg 332, col. 2, Section 3.1), thereby producing mRNA skipping exon 23 to produce a truncated dystrophin polypeptide, whereby exon 22 is fused directly to exon 24 (Figures 2 and 3b).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Conclusion
7. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633